              Case 4:19-cv-08148-HSG Document 27 Filed 04/14/20 Page 1 of 4



     Marc J. Randazza (CA SBN 269535)
 1   Alex J. Shepard (CA SBN 29058)
 2   Jay M. Wolman (pro hac vice forthcoming)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
     Las Vegas, NV 89117
 4   Telephone: 702-420-2001
 5   Fax: 305-437-7662
     ecf@randazza.com
 6
     Attorney for Plaintiffs
 7
     T. Greg Doucette & Law Offices of
 8   T. Greg Doucette, PLLC

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12

13   THOMAS GREGORY DOUCETTE, et. al.,
                                                           Case №.: 4:19-cv-08148-HSG
14                  Plaintiffs,
15                                                        STIPULATION OF DISMISSAL WITH
            vs.
                                                          PREJUDICE
16
     RONALD KEVIN STONE, et. al.,
17

18
                    Defendants.
19

20

21

22          Plaintiffs Thomas Gregory Doucette and Law Offices of T. Greg Doucette, PLLC and
23   Defendants Ronald Kevin Stone and North Carolina Division Sons of Confederate Veterans, Inc.,
24   by and through their legal counsel, and stipulate pursuant to Rule 41(a) of the Federal Rules of
25   Civil Procedure to the dismissal with prejudice of the above-captioned action. Each party shall
26   bear its own costs and attorneys’ fees.
27
                                                       -1-
                                     Stipulation of Dismissal with Prejudice
                                         Case No. 4:19-cv-08148-HSG
              Case 4:19-cv-08148-HSG Document 27 Filed 04/14/20 Page 2 of 4




 1   STIPULATED TO BY:

 2

 3
     Dated: April 14, 2020    By:
 4
                                     RANDAZZA LEGAL GROUP, PLLC
 5                                   /s/ Marc J. Randazza
                                     Marc J. Randazza (CA SBN 269535)
 6
                                     Alex Shepard (CA SBN 295058)
 7                                   Jay M. Wolman (pro hac vice forthcoming)
                                     2764 Lake Sahara Drive, Suite 109
 8                                   Las Vegas, NV 89117

 9                                   Attorneys for Plaintiffs
                                     T. Greg Doucette & Law Offices of
10                                   T. Greg Doucette, PLLC
11                                   I attest, in accordance with Local Rule 5-
12                                   1(i), that concurrence in the filing of this document has been
                                     obtained from each of the below signatories
13
     Dated: April 14, 2020.   By:
14
                                     GOLDBERG SEGALLA LLP
15                                   /s/ David Y. Choi
16                                   David Y. Choi (SBN # 263917)
                                     dchoi@goldbergsegalla.com
17                                   Lisa M. Conn
                                     777 S. Figueroa Street, Suite 2000
18                                   Los Angeles, CA 90017
                                     (213) 415-7200 (Phone)
19                                   (213) 415-7299 (Fax)
20
     Dated: April 14, 2020.   By:
21
                                     CHARNLEY RIAN LLP
22                                   /s/ Richard Charnley
                                     Richard Charnley (SBN # 70430)
23                                   rlc@charnleyrian.com
24                                   Nicole Uhlmann (SBN # 200783)
                                     nwu@charnleyrian.com
25                                   12121 Wilshire Boulevard, Suite 600
                                     Los Angeles, CA 90025-1188
26                                   (310) 321-4300 (Phone)
                                     (310) 893-0273 (Fax)
27
                                                -2-
                              Stipulation of Dismissal with Prejudice
                                  Case No. 4:19-cv-08148-HSG
     Case 4:19-cv-08148-HSG Document 27 Filed 04/14/20 Page 3 of 4




 1                          Attorneys for Defendants
                            Ronald Kevin Stone and
 2
                            North Carolina Division Sons of Confederate Veterans, Inc.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                       -3-
                     Stipulation of Dismissal with Prejudice
                         Case No. 4:19-cv-08148-HSG
              Case 4:19-cv-08148-HSG Document 27 Filed 04/14/20 Page 4 of 4




                                                                         Case No. 4:19-cv-08148-HSG
 1

 2                                  CERTIFICATE OF SERVICE

 3          I HEREBY CERTIFY that on April 14, 2020, I electronically filed the foregoing document
     with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy of the
 4   foregoing document is being served via transmission of Notices of Electronic Filing generated by
     CM/ECF.
 5

 6                                                 Respectfully submitted,

 7                                                 /s/ Marc J. Randazza
                                                   Marc J. Randazza
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     -4-
                                   Stipulation of Dismissal with Prejudice
                                       Case No. 4:19-cv-08148-HSG
